DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed February 26, 2021 are received and entered.
2.	Claims 1, 6, and 11 are amended.  Claims 4 and 9 are cancelled.  Claims 1 – 3, 5 – 8, and 10 – 13 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 3, 5 – 8, and 10 – 13 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Ross on March 8, 2021.
6.	Regarding claim 1, please amend lines 9 – 10 of this claim to recite: “keys, the functional operations of touching the fixed virtual keys are the same functional operations as touching the dynamic virtual keys.”
7.	Regarding claim 6, please amend lines 11 – 13 of this claim to recite: “functional operations of touching the fixed virtual keys are the same functional operations as touching the dynamic virtual keys, wherein the fixed virtual keys refer to virtual keys arranged in a fixed area of the touch screen;”.
8.	Regarding claim 11 please amend lines 12 – 14 of this claim to recite: “keys, functional operations of touching the fixed virtual keys are the same functional operations as touching the dynamic virtual keys, wherein the fixed virtual keys refer to virtual keys arranged in a fixed area of the touch screen;”.

Reasons for Allowance
9.	Claims 1 – 3, 5 – 8, and 10 – 13 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Park et al. (U.S. Pub. 2009/0122022), Yanchar et al. (U.S. Pub. 2011/0004835), Huang et al. (U.S. Pub. 2011/0090151), Mankowski (U.S. Pub. 2015/0007308), and Zhang et al. (U.S. Pub. 2019/0079669).
Regarding claim 1, neither Park nor Yanchar nor Huang nor Mankowski nor Zhang teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“in a case that the operation that the user finger clicks the touch screen in a preset duration reaches to a preset number of clicks, controlling the touch screen to display a preset quantity of dynamic virtual keys in a preset area, . . . the preset quantity of dynamic virtual keys comprising basic dynamic virtual keys corresponding to functional operations of fixed virtual keys, the functional operations of touching the fixed virtual keys are the same functional operations as touching the dynamic virtual keys”, 
“in a case that the time that the user finger clicks the dynamic virtual keys is detected to reach a first preset duration, controlling each of the dynamic virtual keys to enter a movable state; obtaining a first operation that the user finger moves the dynamic virtual keys on the touch screen, responding to the first operation, and moving the dynamic virtual keys; in a case that the time that the user finger clicks the dynamic virtual keys is detected to reach a second preset duration, controlling the preset quantity of dynamic virtual keys to simultaneously enter the movable state, the second preset duration is greater than the first preset duration; and obtaining a second operation that the user finger simultaneously moves the preset quantity of dynamic 2AT Docket No. 37534-14 Client Docket No. PN93307GREE virtual keys on the touch screen, responding to the second operation and simultaneously moving the preset quantity of dynamic virtual keys to positions more conveniently touched by the finger.”
Regarding claims 6 and 11, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 3, 5, 7 – 8, 10, and 12 – 13, these claims are allowed based on their respective dependence from claims 1 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626